Title: William Stephens Smith to Abigail Adams, 21 March 1798
From: Smith, William Stephens
To: Adams, Abigail


        
          Dear Madam—
          East Chester March 21st: 1798.
        
        It would be singular indeed, were I to permit your friendly note of March 9th. to pass unanswered, and not to thank you for forwarding the letter from the west-ward, which accompanied it, I should not have taken the liberty of desiring my correspondents to have addressed letters to me, to the care of the Presidents secretary, had I not experienced the basest treatment thro’ the line of the Post offices; for every Letter I addressed to Mrs: Smith from May, to the 3d. of November, have been intercepted and never reached their address, to the amount of eleven in Number—& I find upon this ground, resentments have been cultivated, and by some, it has been considered, as an intentional Slight from me to my Wife— tho’ I rank myself amongst the last, who should receive this censure, and tho’ I am confident no man in justice, was less exposed to such calculations, still I find in the minds of some, this, with other high and flagrant crimes, have been laid at my door, circulated with avidity, and credited with apparent pleasure— as your letter contains the only expression of regard that I have received from the family, since my return, accept of my thanks for it; and to gratify my own feelings, I shall always retain the impression it makes— It will appear singular even to you, who have many interesting lines of sensibility in your composition, that from my Wifes friends, I have not received one complimentary line on the subject of my return, and I am not acquainted with any congratulations, that she may have received, indeed I doubt whether any have been made— this you will readily conceive, touches my sensibility, and perplexes my mind— perticularly, when I can look back with an unoffending heart, and review my conduct to my Wife and family for nearly 12 happy years, and no circumstance crosses my recollection wherein I failed in any of the important Duties, either of a Husband, a father, a son or a Brother— to what then must I attribute the Horrid state that I find myself in? but I do not mean to address myself to you my dear madam, in the line of complaint, or censure, it is only in the line of

lamentation, “that such things are,” perhaps, the fault lays entirely with me, and I have not wisdom to deserve, or candour enough to acknowledge my faults—
        With respect to my private, and pecuniary affairs, I am embarassed, because, I have relied too much on the integrity of others, and never supposed that my own, could be called in question, but I find, I have relied too far, upon a conscious integrity, and upon the justice of those, who called themselves my friends— I find myself wounded in my honor, by the false statements of wicked, and designing men, under the garb of friendship— of course I must vindicate that honor. I have insults and injuries, to revenge, and a station to recover from which, I have been cruelly and unjustly crowded— under these circumstances, I feel no diffidence in appealing to those, who have been acquainted with my earliest movements in life; who have been acquainted with the springs of my action, and the principles which have regulated my conduct, to my Companions in arms, thro’ the whole course of the last War,—to officers in the Enemies service—to my fellow Citizens, in my native City & thro’ the Continent, whether, under any circumstance, or in any of the various stations of public or private Life, either in a civil or a military Capacity, I ever dealt by them unjustly, or ever acted a dishonourable or an uncandid part?—
        By some, who considered themselves above me in wealth or station, I know I have been considered as proud & haughty, and have sometimes been made acquainted with their complaints on that score— such complaints however, could have only effected me, had they been made, by my inferiors in station or purse, to them I also appeal, if ever I neglected their suit, or denied them my bread— confident and bouyant in the appeals I make, judge of my sensations, when I noticed the avidity with which the world took hold of the first charge ever made against my honor and my Conduct— be not therefore astonished that I wrap myself in my Mantle and retire in disgust from the World— Cæsar himself had not firmness enough to resist the stroke, when he saw the dagger of the assassign in the hands of his friends.
        You may readily suppose this treatment has surprised, it shall also be a lesson to me hereafter—and at the same time, I may safely say with Bolingbroke, that I am far from being conquered by the storms of misfortune, I bear up against it with firmness enough—but it is true—the burst of the cloud had gone nigh to overwhelm me, from our enemies [we] expect evil treatment of every sort, we are

prepared for it—we are animated by it—and we sometimes triumph in it but when our friends abandon us, when they wound us, and when they take to do this, an occasion where we stand the most in need of their support—and have the best title to it the firmest mind finds it hard to resist— Your goodness will excuse the freedom of this letter—and your own mind will tell you that I do not complain of, but to you—
        I would detail to you the prospect I have of rising superior to the attack made upon me, were I not satisfied, that I had better leave the circumstances to unfold themselves, least my projects should be thought visionary and delusive, however I really flatter myself, I shall readily overcome them and be free once more, to move in the storm that overshadows my Country Should it burst—and as I did before, acquire a degree of honest fame, and have hitherto been the founder of my own fortunes, I think I can with equal success, after I have rendered pecuniary justice to all; rub off the unmeritted blot on my coat, with my Sword—
        
          “Death is the worst; a fate which all must try;
          And for our Country, ’tis a bliss to die.
          The Gallant man, though slain in fight he be,
          Yet leaves his Nation safe, his Children free;
          Entails a debt on all the grateful state;
          His own brave friends shall glory in his fate;
          His Wife live honoured, all his race succeed;
          And late posterity enjoy the deed![”]
        
        With Great regard I am Dr. Madam / Yours sincerely
        
          W: S: Smith
        
      